       Case 1:18-cr-00457-JGK Document 101 Filed 01/25/21 Page 1 of 1




                                                                      J a n u a r y 2 5, 2 0 2 1

B Y E C F
                                                   AApplication
                                                     p p l i c a t i o n ggranted.
                                                                           r a n t e d . SSO
                                                                                           O OORDERED.
                                                                                               RDERED.
H o n o r a bl e J o h n G. K o eltl
U nit e d St at e s Di st ri ct C o u rt           NNew
                                                     e w YYork,
                                                             o r k , NNew
                                                                       e w YYork
                                                                             o r k //s/
                                                                                     s / JJohn
                                                                                           o h n GG.
                                                                                                   . KKoeltl
                                                                                                         oeltl
S o ut h e r n Di st ri ct of N e w Y o r k        JJanuary
                                                     a n u a r y 225,
                                                                    5 , 22021
                                                                          021      JJohn
                                                                                     o h n GG.
                                                                                             . KKoeltl,
                                                                                                 o e l t l , UU.S.D.J.
                                                                                                               .S.D.J.
5 0 0 P e a rl St r e et
N e w Y o r k, N e w Y o r k 1 0 0 0 7

R e:      U ni t e d S t a t e s v. B e t s y M o n t al v o e t. al ,
          1 8 C r. 4 5 7 (J G K )

D e a r J u d g e K o eltl:

         I w rit e r e g a r di n g B et s y M o nt al v o ’ s c h a n g e - of-pl e a h e a ri n g p u r s u a nt t o
a w ritt e n pl e a a g r e e m e nt s c h e d ul e d f o r t o m o r r o w at 2: 3 0 P M .

           M s. M o nt a l v o w a s a d mitt e d t o N Y U H o s pit al o n S at u r d a y, J a n u a r y 2 3,
2 0 2 1 d u e t o s w elli n g i n h e r c ol o n . I u n d e r st a n d t h at M s. M o nt al v o e x p e ct s t o
b e di s c h a r g e d s o m eti m e t hi s aft e r n o o n o r e v e ni n g, a n d d e si r e s t o p r o c e e d
wit h t o m o r r o w ’s c o nf e r e n c e a s s c h e d ul e d ( a n d vi a vi d e o c o nf e r e n c e). Gi v e n
t h e ci r c u m st a n c e s, h o w e v e r, I t h o u g ht it w a s p r u d e nt t o a p p ri s e t h e C o u rt of
t hi s d e v el o p m e nt , a s it i s p o s si bl e M s. M o nt al v o ’s p r e s c ri b e d m e di c ati o n s a n d
p h y si c al c o n diti o n mi g ht i nt e rf e r e wit h h e r all o c uti o n. A c c o r di n gl y, I
r e s p e ctf ull y r e q u e st l e a v e t o u p d at e t h e Co u rt b y l ett e r t o m o r r o w m o r ni n g
b ef o r e 1 2: 0 0 P M o n M s. M o nt al v o ’s c o n diti o n . S h o ul d M s. M o nt al v o n ot b e i n
a p o siti o n t o p r o c e e d wit h t h e all o c uti o n, I will si m ult a n e o u sl y m a k e a f o r m al
r e q u e st f o r a n a dj o u r n m e nt , w hi c h I u n d e r st a n d t h e g o v e r n m e nt will n ot
o p pose.

                                                                      R e s p e c tf ull y Su b mitt e d ,



                                                                      A n d r e w D al a c k
                                                                      A s si st a nt F e d e r al D ef e n d e r
C c: C o u n s el of R e c o r d                                      C o u n s el f o r B et s y M o nt al v o
